 168DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By refusing on June 21,1960,and at all times thereafter to bargaincollectivelywith the above-named Union as the exclusive representative of its employees in theaforesaid appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.5.By interferingwith,restraining,and coercing its employeesin theexercise ofrightsguaranteed in Section7 of the Act, the Respondenthas engaged in and isengaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.6.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.7.The Respondentdid not and has not engaged.in unfairlabor practices withinthe meaning of Section8(a) (3) of the Act.[Recommendations omitted from publication.]Skagg's Pay Less Drug StoresandRetail Store EmployeesUnion,Local428, AFL-CIO,Retail Clerks International Asso-ciation,Petitioner.Case No. 20-RC-4555.November 14, 1961DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act a hearing was held before Donald E. Twohey, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in this case to a three-member panel [Mem-bers Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9(c)'(1) and Section 2(6) and (7) of the Act.The Petitioner seeks a combined unit of employees at the Em-ployer's two retail drugstores in San Jose, California.The Employerand Intervenor contend that the Board should conduct separate elec-tions in single-store units.The Intervenor has represented the em-ployees at the Employer's Downtown Store in San Jose since 1951.The Intervenor's last contract expired in 1960, prior to opening of thesecond store in San Jose, known as the Valley Fair Store. In additionto these two stores in San Jose, the Employer operates seven otherretail drugstores in California : one in Oakland, one in Pleasant Hill,one in Hayward, one in Stockton, and three in Sacramento.The1Skagg's PayLess EmployeesAssociation intervened on the basis of its contract withthe EmployerCoveringcertain employees in the unit sought inthe petition which, by itsterms, expired in 1960.Bush Terminal Company,121 NLRB 1170.No party contendsthat this contract constitutes a bar to this proceeding.134 NLRB No. 27. SKAGG'S PAY LESS DRUG STORES169,record indicates that the Employer's general office in Oakland main-tains centralized control and direction by providing an advertisingservice available to all stores, at the option of the store.Each storedispatches a daily business report to the Oakland office and merchan-dise for all stores is paid for by the central accounting office.Thetraining of supervisors is handled centrally by the Employer and allplanning for new stores including selection of merchandise, store lay-out, design, and commodity policy are determined from Oakland. Allof these factors support the Petitioner's contention that a two-storeunit may be appropriate.2-On the other hand, each store manager appears to exercise a con-siderable degree of autonomy in the operation of his store in San Joseand in the other communities where the Employer does business.Each store manager is responsible for the -volume of business at his-store and receives a percentage of the profits.The store manager isresponsible for the purchasing, pricing, and advertising of all themerchandise sold in the store.Each store warehouses its own mer-chandise, and each store maintains a separate bank account and sep-arate payroll records.Employees are paid by checks which are signedby the individual store managers.The Employer has no centralpersonnel manager and each store manager hires personnel, controlswage increases, promotions, and discharges.There is little inter-change of rank-and-file employees between the two San Jose stores.In these circumstances and 'in the absence of any controlling bar-gaining history upon a broader basis, we find that either a single unit,or two separate single-store units of the Employer's San Jose retaildrug stores may be appropriate.'There are two remaining issues to be resolved :Floor supervisors:One store employs two floor supervisors; theother store employs one floor supervisor.The Employer urges theirinclusion in the bargaining units.The Petitioner contends that theyare supervisors within the meaning of the Act. The Intervenor takesno position concerning them.Because the evidence as to their super-visory status is conflicting and inconclusive, the floor supervisors mayvote subject to challenge.4'Pharmacists:There are three pharmacists employed at each storeand the parties stipulated that they are professional employees withinthe meaning of Section 9 (b) (1) of the Act. The record shows thatthey are duly licensed by the State Pharmaceutical Board and it isclear that they are professional employees. - As Section 9 (b) (1) pre-cludes the Board from including in a single bargaining unit profes-sional and nonprofessional employees without according the former?Buy, Low Supermarkets, Inc,131 NLRB 23.sWalgreen Company,114 NLRB 1168;Pay Less Drug Stores,127 NLRB 160.4 Diamond Mills Corporation(Hanover Division),123 NLRB 1796, 1798. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDan opportunity for separately expressing their desires respecting suchinclusion, we shall poll the professional employees.As we find that either a two-store unit, or separate store units maybe appropriate, we shall make no final unit determination at this time,but shall direct that the questions concerning representation whichexist be resolved by separate elections among the employees in thefollowing voting groups at the Employer's San Jose, California, drug-stores,excludingfrom each group assistant store managers, officeclericals, guards or watchmen, and supervisors, as defined in the Act:Group (a) : All employees at the Downtown Store, excluding phar-macists, assistant store managers, secretary to store manager, guards,watchmen, and supervisors as defined in the Act.Group (b) : All employees at the Valley Fair Store, excluding phar-macists, assistant managers, secretary to store manager, guards, watch-men, and supervisors as defined in the Act.Group (c) : All pharmacists employed at the Downtown Store,excluding all other employees.Group (d) : All pharmacists employed at the Valley Fair Stores,excluding all other employees.If the Petitioner wins the election in all four groups (with groups(c) and (d) voting to be included in same unit with nonprofessionals),the employees in these groups will be taken to have expressed theirdesire to constitute a single combined unit and the Regional Directoris hereby instructed to issue certification of representative to the Peti-tioner for such combined unit, which the Board, in the circumstances,finds to be appropriate. If the Petitioner fails to win the election inall four groups as stated above, the following will apply.Groups (a) and(b) : If the employees in groups (a) and (b) votefor representation, and-the Intervenor wins the election in either orboth of these groups, or the Petitioner wins the election in only oneof these groups (and the professionals in groups (c) and (d) voteagainst inclusion) the employees in groups (a) and (b) will be under-stood to have indicated their desire to constitute separate appropriateunits.If the Petitioner wins the election in both groups and the pro-fessionals in groups (c) and (d) vote against inclusion, the employeesin groups (a) and (b) will be taken to have indicated their desire toconstitute a single combined unit.The Regional Director conductingthe elections directed herein is hereby instructed to issue a certifica-tion of representative for such separate unit, or combined unit, whichthe Board in the circumstances, finds to be appropriate for collectivebargaining within the meaning of Section 9 (b) of the Act.The employees in the nonprofessional voting groups (a) and (b),above, will be polled as to whether they desire to be represented byRetail Store Employees Union, Local 428, AFL-CIO, Retail Clerks SKAGG'S PAY LESS DRUG STORES171International Association; or by Skagg's Pay Less Employees Associ-ation; or by neither.Groups (c) and(d) : The pharmacists will be asked two questionson the ballot :'1.Do you desire to be included in the same unit as the nonprofes-sional employees at the Employer's Downtown San Jose, California(or Valley Fair, San Jose, California, as the case may be) drugstorefor the purposes of collective bargaining?2.Do you desire to be represented for purposes of collective bar-gaining by Retail Store Employees Union, Local 428, AFL-CIO, Re-ssociation ;' or by Skagg's Pay Less Em-tailClerks International Association; 'ployees Association ; or by neither?If a majority of the pharmacists in voting groups (c) or (d) vote"yes" to the first question, indicating their wish to be included in aunit with the nonprofessional employees, the group, or groups, sovoting will be included.Their votes on the second question will thenbe counted together with the votes of the nonprofessional votinggroups (a) or (b) to decide the majority representative, if any, foreither or both voting groups.If, on the other hand, a majority of the professional employees invoting groups (c) or (d) vote against inclusion, the group, or groups,so voting will not be included with the nonprofessional employees.Their votes on the second question will then be separately counted todecide which labor organization, if any, they want to represent them.Votes will be counted as follows :If both groups cast a majority vote for the-Petitioner, they will betaken to have indicated their desire to constitute a single combinedunit of professionals.If the Intervenor wins the election in either or both of these groups,or the Petitioner wins the election in only one of these groups, the pro-fessional employees in each such group will be understood to have indi-cated their desire to constitute a separate appropriate unit.There is no indication in the record that either of the labororganizations would be unwilling to represent the professional em-ployees separately, or otherwise if these employees vote for representa-tion.tion.However, if either union does not desire to represent theprofessional employees in a separate unit even if those employees votefor such representation, that union may notify the Regional Directorwithin 10 days of this Decision and Direction of Elections.'Our unit determinations are based, in part, then, upon the results ofthe elections in the voting groups.However, we now make findingsthat the following voting groups, or combinations of voting groups,s Longs Stores,Inc., a California Corporation,129 NLRB 1495.4 Miller Brewing Company,117 NLRB 1, 5. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay, depending upon the outcome of the elections, constitute appro-priate units :(1)All employees in voting groups (a), (b), (c), and (d) ; (2) allemployees in voting group (a), including the pharmacists in (c) ;(3) all employees in voting group (b), including the pharmacists ingroup (d) ; (4) all employees in voting groups (a) and (b) ; (5) allemployees in voting group (a) ; (6) all employees in voting group (b) ;(7) all pharmacists in voting groups (c) and (d) ; (8) all pharmacistsin voting group (c) ; (9) all pharmacists in voting group (d).[Text of Direction of Elections omitted from publication.]Stearns-Roger Mfg. Co.andLoyd Elmer Rickman.Case No.21-CA-4302.November 15, 1961DECISION AND ORDEROn August 30, 1961, Trial Examiner Wallace E. Royster issued hisIntermediateReport in the above-entitled proceeding, finding thatthe Respondent had not engaged in certain unfair labor practices andrecommendingthat the complaint be dismissed,as setforth in theIntermediate Report attached hereto.Thereafter, the Respondentfiled a brief in support of the Intermediate Report and the GeneralCounsel filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in this case, and hereby adopts thefindings,conclusions, and recommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThismatter came on to be heard beforeWallace E. Royster, the dulydesignatedTrial Examiner,in Los Angeles and San Bernardino,California, on July 5 and 6,1961.At issue is whether Stearns-RogerMfg. Co., Denver, Colorado, herein calledthe Respondent,has by thedischargeof LoydElmer Rickmandiscriminatedin regardto his hire and tenureof employmentin violation of Section 8(a) (1) and(3) of theNational LaborRelations Act, as amended.134 NLRB No. 34.